Appeal by defendant from a judgment of the County Court, Westchester County, rendered December 26, 1974, convicting him of murder (two counts), robbery in the first and second degrees, burglary in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. There was sufficient evidence to establish beyond a reasonable doubt that defendant’s signed confession was voluntarily made. The trial was free of reversible error; defendant’s guilt was established beyond a reasonable doubt. Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.